  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA             )
                                     )           CRIMINAL ACTION NO.
      v.                             )             2:18cr243-MHT
                                     )                  (WO)
HOWARD JAMES SMITH                   )

                           OPINION AND ORDER

      Defendant Howard James Smith moved to dismiss the

indictment       against     him   for     lack     of    subject-matter

jurisdiction.       This case is before the court on the

recommendation of the United States Magistrate Judge

that Smith’s motion to dismiss be denied.                   There are no

objections to the recommendation.                  Upon an independent

and de novo review of the record, the court will adopt

the   recommendation.          The       court    also    addresses      two

additional       arguments     Smith      asserted       that   were    not

addressed in the recommendation.

      In   the     recommendation,          the     magistrate         judge

properly rejected Smith’s claim that this court does

not have subject-matter jurisdiction under 18 U.S.C.

§ 3231 because the statute lacks an enacting clause.
Smith also argued that Congress improperly enacted the

law    that   established         Title       18    of    the   United     States

Code, including § 3231.                 The court rejects this claim

as meritless.          See United States v. Levy, 849 F. Supp.

2d    1353,     1356    (S.D.     Fla.        2012)      (rejecting       similar

argument        and         collecting         cases          reaching       same

conclusion).           Finally,        Smith       contends     that     criminal

punishment       under      the   Controlled             Substances      Act,   21

U.S.C.     § 801       et     seq.,       unconstitutionally              exceeds

Congress’s regulatory authority where it prohibits the

production, distribution, and possession of controlled

substances.       The court rejects this claim as meritless

too.      See    Champion         v.    Ames,       188     U.S.   321     (1903)

(Congress is vested with the power to regulate commerce

among the states and that power may assume the form of

prohibition).

                                        ***

       Accordingly, it is ORDERED that:

       (1) The     recommendation              of     the       United     States

Magistrate Judge (doc. no. 218) is adopted.
    (2) Defendant   Howard    James   Smith’s   motion   to

dismiss (doc. no. 202) is denied.

    DONE, this the 20th day of February, 2019.

                                /s/ Myron H. Thompson____
                             UNITED STATES DISTRICT JUDGE
